EXHIBIT 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
November 7, 2003, by and between MODTECH HOLDINGS, INC., a Delaware corporation
(the “Holding Company”), and EVAN M. GRUBER, an individual residing in the State
of California (“Executive”).

 

R E C I T A L S

 

WHEREAS, Executive currently serves as Chief Executive Officer of the Holding
Company pursuant to that certain agreement entitled “Employment Agreement”
executed by Executive and dated February 16, 1998 (the “1998 Agreement”);

 

WHEREAS, the 1998 Agreement would expire on December 31, 2003, unless extended
or superceded by mutual agreement of the parties; and

 

WHEREAS, the Holding Company desires to retain the services of Executive on the
terms and conditions provided herein, and Executive is willing to provide such
services on such terms and conditions;

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants of the parties contained herein, the parties agree as follows:

 

1. Termination of Prior Agreement; Effective Date. This Agreement terminates and
takes the place of the existing employment agreement between the Holding Company
and Executive, referred to above as the 1998 Agreement. The termination of the
1998 Agreement shall be effective as of November 7, 2003.

 

2. Term. This Agreement shall continue in full force and effect for a period
which shall commence on November 7, 2003, and shall continue until December 31,
2004 (the “Term”), unless sooner terminated as hereinafter provided or extended
by the mutual agreement of the parties. On December 31, 2004, and each one-year
anniversary of that date, this Agreement shall automatically be renewed for a
period of one year, unless either party shall have given the other prior written
notice of their intent not to renew this Agreement.

 

3. Employment. Executive shall serve as the Chief Executive Officer of the
Holding Company and shall have such responsibilities, duties and authority
customarily associated with such position, including day-to-day responsibility
for the management of all of the Holding Company’s affairs and operations, and
oversight of the operations and management of its direct and indirect
subsidiaries (the “Subsidiaries”). Executive shall report directly to the Board
of Directors and shall be subject to its reasonable direction in the performance
of his duties. In addition, Executive shall serve as a member of the Holding
Company’s Board of Directors, and on one or more committees thereof, but without
compensation other than as provided for in Section 4 below. Executive shall
devote such of his

 

1



--------------------------------------------------------------------------------

working time and effort to the business and affairs of the Holding Company and
its Subsidiaries. Executive shall at all times perform his duties and
obligations faithfully and diligently and to the best of Executive’s ability.

 

4. Compensation.

 

(a) Base Salary. As compensation for the services provided by Executive
hereunder, during the Term of this Agreement, the Holding Company shall pay
Executive an annual base salary of not less than $465,000 per year (“Base
Salary”). Executive’s Base Salary shall be reviewed by the Holding Company’s
Board of Directors from time to time at its discretion but not less often than
annually, and Executive shall receive such Base Salary increases as the Holding
Company’s Board of Directors shall determine. Executive’s Base Salary will not
be decreased during the Term of this Agreement. All Base Salary shall be payable
in equal installments in conformity with the Holding Company’s normal payroll
periods, but not less frequently than monthly.

 

(b) Bonus. In addition to the Base Salary payable to Executive as provided in
Section 4(a) above, Executive shall be entitled to receive, for each full or
partial calendar year during the Term hereof, a bonus which shall be calculated
and paid as provided in Exhibit A attached hereto.

 

(c) Stock Options. In addition to the Base Salary payable to Executive as
provided in Section 4(a) above, and the bonus provided in Section 4(b) above,
Executive shall be entitled to receive, for each full or partial calendar year
during the Term hereof, incentive stock options which shall be granted as
provided in Exhibit A attached hereto.

 

(d) Other Incentive Plans. In addition to the foregoing, during the Term of this
Agreement, Executive shall be a full participant in any and all incentive plans
and equity compensation plans in which Senior Officers of the Holding Company or
its Subsidiaries participate that are in effect on the date hereof or that may
hereafter be adopted, with at least the same reward opportunities, if any, that
are provided to other Senior Officers of the Holding Company and its
Subsidiaries from time to time during the term of this Agreement. For purposes
of this Agreement, the term “Senior Officers” is defined as the Senior Officers
of the Holding Company who participate in the Incentive Bonus Plan as provided
in Exhibit A attached hereto.

 

5. Benefits and Vacations.

 

(a) Benefits. Executive shall be entitled to participate in any employee benefit
plans, arrangements and perquisites substantially equivalent to those in which
Executive was participating or otherwise deriving benefit from immediately prior
to the beginning of the Term of this Agreement, and the Holding Company and its
Subsidiaries will not, without Executive’s prior written consent, make any
changes in such plans, arrangements or perquisites which would materially
adversely affect Executive’s rights or benefits thereunder, except to the extent
that such changes are made applicable to all

 

2



--------------------------------------------------------------------------------

Senior Officers eligible to participate in such plans, arrangements and
perquisites on a non-discriminatory basis. Without limiting the generality of
the foregoing, Executive shall be entitled to participate in or receive benefits
under all plans relating to any pension plans, profit sharing plans,
non-qualified deferred compensation plans and related “rabbi” trusts, life
insurance plans, disability benefit plans, vacation and holiday pay plans,
medical, dental and welfare plans, and other present or successor plans and
practices of the Holding Company and its Subsidiaries for which Senior Officers
are eligible, and to all payments and other benefits under any such plan or
practice subsequent to the Term of this Agreement as a result of participation
in such plan or practice during the Term of this Agreement.

 

(b) Vacations and Holidays. Executive shall be entitled to the number of paid
vacation days in each calendar year, and to compensation for earned but unused
vacation days, determined by the Holding Company from time to time for its
Senior Officers, but not less than four (4) weeks in each full year of the Term
hereof. Executive shall also be entitled to all paid holidays given by the
Holding Company to its Senior Officers.

 

6. Expenses. During the Term hereof, Executive shall be entitled to receive
prompt reimbursement of all reasonable expenses incurred by Executive (in
accordance with the policies and procedures from time to time adopted by the
Board of Directors of the Holding Company for its Senior Officers) in performing
the services contemplated hereunder, provided that Executive properly accounts
therefor in accordance with the Holding Company’s policy.

 

7. Termination.

 

(a) Death. Executive’s employment hereunder shall terminate immediately upon the
death of Executive.

 

(b) Disability. In the event that Executive shall be unable to perform the
services contemplated hereunder by reason of disability, illness or other
incapacity, such failure to so perform such duties shall not be grounds for
terminating the employment of Executive by the Holding Company; provided,
however, that the Holding Company may terminate Executive’s employment hereunder
should the period of such incapacity exceed six (6) consecutive months
(“Disability”). Any such termination shall not be considered to be for “Cause”
as defined in Section 7(d) below.

 

(c) By the Holding Company, Upon Notice. Executive’s employment hereunder may be
terminated by the Holding Company prior to the expiration of the Term, with or
without Cause. If the termination is without Cause, the Holding Company will
provide Executive with thirty (30) days prior written notice. If the termination
is for Cause, it will take effect as provided in Section 7(d) below.

 

(d) By the Holding Company, For Cause. For the purposes of this Agreement,
“Cause” means (i) the willful and continued failure by Executive to
substantially perform Executive’s duties hereunder, other than any such failure
resulting

 

3



--------------------------------------------------------------------------------

from Executive’s incapacity due to physical or mental illness, after a demand
for substantial performance is delivered to Executive by the Board of Directors
of the Holding Company (the “Board”) which specifically identifies the manner in
which the Board believes that Executive has not substantially performed such
duties and Executive has not diligently and in good faith taken reasonable steps
to comply with such demand within 30 days of his receipt of the same, or (ii)
the willful engaging by Executive in gross misconduct materially and
demonstrably injurious to the Holding Company. For purposes of this Section
7(d), no act, or failure to act, on Executive’s part shall be considered
“willful” merely because it was the result of bad judgment or negligence;
rather, such act or failure to act must have been done, or omitted to have been
done, by Executive other than in good faith and without reasonable belief that
Executive’s action or omission was in the best interests of the Holding Company.
Notwithstanding the foregoing, Executive’s employment shall not be deemed to
have been terminated for “Cause” unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the outside members of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
to Executive and an opportunity for Executive, together with Executive’s
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board, Executive was guilty of conduct described above in clauses (i) or
(ii) of this Section 7(d) and specifying the particulars thereof in detail. In
the event that Executive is terminated for Cause, the Holding Company shall pay
Executive’s Base Salary through the date of termination, and any bonuses which
have been earned by Executive through the date of termination, after deducting
any amounts lawfully owing from Executive to the Holding Company, and shall
thereafter have no further obligation to Executive, except to the extent that
Executive may be entitled to exercise any of the options granted to Executive as
contemplated in Section 4(c) above or otherwise.

 

(e) By Executive, For Good Reason. Executive shall be entitled to terminate his
employment with the Holding Company hereunder for “Good Reason.” For purposes of
this Agreement, any termination of employment under any one or more of the
following circumstances shall be for “Good Reason:”

 

(i) Without Executive’s express written consent, the assignment to Executive of
any duties inconsistent with Executive’s positions, duties, responsibilities and
status with the Holding Company, or a change in Executive’s reporting
responsibilities, titles or offices as in effect upon the execution hereof, or
any removal of Executive from or any failure to re-elect Executive to the
Holding Company’s Board of Directors or any other of Executive’s positions,
except in connection with the termination of Executive’s employment for Cause,
Disability or as a result of death;

 

(ii) The reduction by the Holding Company of Executive’s Base Salary, as the
same may thereafter be increased from time to time;

 

4



--------------------------------------------------------------------------------

(iii) The failure by the Holding Company to continue Executive’s participation
in the bonus and other compensation plans and incentive plans specified in
Sections 4(b), 4(c) and 4(d) hereof;

 

(iv) The failure by the Holding Company to continue Executive’s participation in
any benefit plan, pension plan, qualified retirement plan, life insurance plan,
vacation plan, holiday plan, car lease plan, medical expense, health and
accident plan or disability plan, or expense reimbursement arrangement specified
in Sections 5 and 6 hereof, or the taking of any action by the Holding Company
(prompt notice of which shall be provided to Executive) which would adversely
affect Executive’s participation in (including increasing Executive’s costs of
such participation), or materially reduce Executive’s benefits under, any of
such plans, or which would deprive Executive of any other fringe or personal
benefits under any of such plans; provided, however, that notwithstanding the
provisions of this Section 7(e)(iv), the Holding Company’s providing benefits of
a type or amount different than as provided for hereinabove shall not be deemed
a “Good Reason” if required by law or if implemented with respect to all Senior
Officers;

 

(v) The relocation of the Holding Company’s principal executive offices to a
location outside of Riverside County, California, or the requirement by the
Holding Company that Executive be based anywhere other than at the Holding
Company’s principal executive offices or the location where Executive is based
at the time of execution hereof, except for required travel on the Holding
Company’s business to an extent substantially consistent with Executive’s
business travel obligations in effect immediately prior to the execution hereof;
or, in the event Executive consents to any such relocation of the Holding
Company’s principal executive offices or change in the location where Executive
is based, the failure by the Holding Company (A) to pay (or promptly reimburse
Executive for) all reasonable moving expenses incurred by Executive relating to
a change of Executive’s principal residence in connection with such relocation,
and (B) to indemnify Executive against any loss (defined as Executive’s cost of
terminating any lease for such residence, if it is leased, or if Executive owns
such residence the difference between the actual sale price of such residence
and the higher of Executive’s aggregate investment in such residence or the fair
market value of such residence as determined by any real estate appraiser
designated by Executive and reasonably satisfactory to the Holding Company)
realized in the lease termination or sale of Executive’s principal residence in
connection with any such change of residence, and (C) to reimburse Executive for
the amount of any federal, state and local income taxes for which Executive
becomes liable by a reason of Executive’s receipt of any amounts under this
Section 7(e)(v);

 

(vi) Any purported termination of Executive’s employment by the Holding Company
which is not effected pursuant to a Notice of Termination satisfying the
requirements of Section 7(g) below; or

 

5



--------------------------------------------------------------------------------

(vii) A determination by Executive made in good faith that, as a result of a
detrimental change in circumstances significantly affecting Executive’s
position, Executive is unable properly to carry out all of the authorities,
powers, functions, duties and responsibilities attached to Executive’s position
and contemplated by Section 3, and the situation is not remedied within 30 days
after receipt by the Holding Company of written notice from Executive of such
determination.

 

(f) By Executive, Without Good Reason. Executive shall be entitled to terminate
his employment with the Holding Company hereunder without “Good Reason” as
defined in Section 7(e) above, upon thirty (30) days prior written notice. In
the event that Executive terminate his employment without “Good Reason,” the
Holding Company shall pay Executive’s Base Salary through the date of
termination, and any bonuses which have been earned by Executive through the
date of termination, after deducting any amounts lawfully owing from Executive
to the Holding Company, and shall thereafter have no further obligation to
Executive, except to the extent that Executive may be entitled to exercise any
of the options granted to Executive as contemplated in Section 4(c) above or
otherwise.

 

(g) Form of Notice. Any termination of Executive’s employment by the Holding
Company for Disability or Cause, or by Executive for Good Reason, shall be
communicated by written Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon,
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated, and shall set forth the date upon which such termination is to become
effective (“Date of Termination”).

 

8. Compensation on Certain Terminations. If Executive terminates Executive’s
employment during the Term of this Agreement for Good Reason, or if the Holding
Company terminates Executive’s employment without Cause, or if the Holding
Company does not renew the Agreement at the expiration of the Term, including
any renewal Term, Executive shall be entitled to the following severance
benefits:

 

(a) Severance Payment. The Holding Company or its successor, shall pay to
Executive in a lump sum payment an amount equivalent to eighteen (18) months of
his Base Salary, less required withholding and deductions (the “Severance
Payment”). In the event of Executive’s death, the Severance Payment shall be
made to his estate or beneficiaries, as the case may be. The Severance Payment
shall be made in full within thirty (30) days following the Date of Termination.
Executive is not required to mitigate the amount of the Severance Payment by
seeking other employment or otherwise, nor shall any compensation earned by
Executive in other employment or otherwise reduce the amount of the Severance
Payment.

 

(b) Stock Options. All stock options, warrants and similar rights relating to
capital stock of the Holding Company held by Executive shall cease vesting as of
the

 

6



--------------------------------------------------------------------------------

effective date of Executive’s termination. Executive shall have the right to
exercise vested stock options in accordance with Option Plan rules. The vesting
of all stock options granted to Executive prior to his termination for the
purchase of stock of the Holding Company, and Executive’s time in which to
exercise vested stock options, may be extended an additional eighteen (18)
months, if the parties mutually agreement to enter into a consulting agreement,
whereby Executive would provide consulting services to the Holding Company as an
independent contract following his termination from employment. It is understood
by all parties, however, that neither Executive nor the Holding Company shall be
obligated to enter into any such consulting agreement.

 

(c) Medical Benefits. Provided that Executive timely elects continuation of his
and his eligible dependents medical and dental insurance coverage under COBRA,
and they remain eligible for the continuation of such coverage under COBRA, the
Holding Company will cause to be continued medical and dental coverage
substantially equivalent to the coverage maintained by the Holding Company or
its Subsidiaries for Executive and his eligible dependents prior to his
termination. The Holding Company shall provide such coverage to Executive at no
premium cost to Executive, and it shall provide such coverage to Executive’s
eligible dependents under the same terms and conditions, including the
requirement of premium contributions, as applicable to Senior Officers in active
employment status. Such coverage shall cease upon the earliest of the following
events: (i) expiration eighteen (18) months from the Date of Termination, or
(ii) when Executive or his eligible dependents cease to qualify for such
extension of coverage under COBRA.

 

(d) Life Insurance and Long Term Disability Insurance. To the extent permitted
by the Holding Company’s group insurance policies, the Holding Company will
cause to be continued Executive’s life insurance coverage and long term
disability insurance coverage substantially equivalent to the coverage
maintained by the Holding Company or its Subsidiaries for Executive prior to his
termination at no premium cost to the Executive. Such coverage will terminate
upon the expiration of eighteen (18) months following the Date of Termination.
If such continuation is not permitted by the Holding Company’s group insurance
policies, the Holding Company, for a period of eighteen (18) months, will
reimburse Executive for the premium cost incurred to obtain comparable life
insurance and long term disability insurance under private policies, up to the
amount the Holding Company would have paid to provide such coverage to Executive
had he remained an employee of the Holding Company.

 

(e) Other Benefits. Nothing in Sections 8(a) through 8(d) shall deprive
Executive of any rights, payments, benefits or service credit for benefits after
termination of employment which were earned pursuant to any provision of this
Agreement or any plan or practice of the Holding Company on or prior to such
termination including, without limitation, any pension or welfare benefits and
any rights under the Holding Company’s pension, deferred compensation, or other
benefit plans.

 

9. Indemnification. The Holding Company shall indemnify Executive to the fullest
extent permitted by law, for all amounts (including, without limitation,
judgments, fines,

 

7



--------------------------------------------------------------------------------

settlement payments, expenses and attorneys’ fees) incurred or paid by Executive
in connection with any action, suit, investigation or proceeding, or threatened
action, suit, investigation or proceeding, arising out of or relating to the
performance by Executive of services for, or the acting by Executive as a
director, officer or employee of, the Holding Company, or any subsidiary of the
Holding Company or any other person at the Holding Company’s request. Any fees
or other necessary expenses incurred by Executive in defending any such action,
suit, investigation or proceeding shall be paid by the Holding Company in
advance, subject to the Holding Company’s right to seek repayment from Executive
if a determination is made that Executive was not entitled to indemnity. During
the Term of this Agreement and for eighteen (18) months following Executive’s
Date of Termination, the Holding Company or its successor shall maintain general
liability and directors and officers liability insurance covering Executive for
claims and other amounts set forth in this Section 9. Nothing in this Section 9
or elsewhere in this Agreement is intended to prevent the Holding Company from
indemnifying Executive to any greater extent than is required by this Section 9.

 

10. Proprietary Information. Executive acknowledges that certain confidential
and/or trade secret information, including but not limited to technological
information, has been and will continue to be disclosed to Executive by the
Holding Company during the Term of his employment. Executive hereby acknowledges
that all such information and technology, whether currently existing or
hereafter developed by the Holding Company through or involving the services and
efforts of Executive hereunder, shall at all times consist of and be preserved
by Executive as valuable trade secrets and confidential information which is
proprietary to and owned exclusively by the Holding Company, and that Executive
does not have, and shall not have or hereafter acquire, any rights in or to any
such information and technology, including without limitation any patents,
inventions, discoveries, know-how, trademarks or trade names used or adopted by
the Holding Company in connection with the design, development, manufacture,
marketing, sale or installation of any products which at any time during the
continuation hereof may be offered and sold or licensed by the Holding Company.
Executive further warrants and agrees that he shall not at any time, whether
during the continuance of this Agreement or after its expiration or earlier
termination, whether by Executive or by the Holding Company, in any manner or
form, directly or indirectly, use, disclose, duplicate, license, sell, reveal,
divulge, publish or communicate any portion of any such information or
technology, nor use, disclose, duplicate, license, sell, reveal, divulge,
publish or communicate any other confidential information concerning the Holding
Company, or any customers or other products of the Holding Company, to any
person, firm or entity.

 

11. Competition. During the Term hereof, Executive shall not, without the
Holding Company’s prior written consent, directly or indirectly engage in any
business activity, or have any interest in any person, firm or other entity
engaged in any business activity, in which the Holding Company at the time is
engaged or is planning to engage. During the Term hereof and for a period of
twenty-four (24) months thereafter, Executive shall not directly or indirectly:
(a) divert or take away or solicit or attempt to divert or take away any of the
Holding Company’s customers, including without limitation those customers with
whom Executive became acquainted while retained by the Holding Company; (b)
employ, or knowingly permit any business entity controlled by Executive to
employ, any person who during the period of twelve (12) months immediately
preceding such time has been employed by the Holding Company; (c)

 

8



--------------------------------------------------------------------------------

solicit or otherwise seek to induce any employee of the Holding Company to leave
his or her employment with the Holding Company; or (d) undertake planning for or
organization of any business activity that will injure the Holding Company’s
business, or conspire with employees of the Holding Company for the purpose of
organizing any such injurious business activity.

 

12. General Provisions.

 

(a) Any notice, request, demand or other communication required or permitted
hereunder shall be deemed to be properly given when personally served in
writing, when deposited in the United States mail, postage prepaid, or when
communicated to a public telegraph company for transmittal, addressed to the
Holding Company or Executive at their respective last known address. Either
party may change its address by written notice given in accordance with this
subparagraph.

 

(b) This Agreement shall inure to the benefit of and shall be binding upon the
parties hereto and their respective executors, administrators, successors and
assigns; provided, however, that Executive may not assign any or all of
Executive’s rights or duties hereunder without the prior written consent of the
Holding Company.

 

(c) This Agreement is made and entered into, is to be performed primarily
within, and shall be governed by and construed in all respects in accordance
with the laws of the State of California.

 

(d) Captions and Section headings used herein are for convenience only and are
not a part of this Agreement and shall not be used in construing it.

 

(e) Should any provision of this Agreement for any reason be declared invalid,
void, or unenforceable by a court of competent jurisdiction, the validity and
binding effect of any remaining portions shall not be affected, and the
remaining portions of this Agreement shall remain in full force and effect as if
this Agreement had been executed with said provision eliminated.

 

(f) This Agreement contains the entire agreement of the parties, and supersedes
any and all other agreements, either oral or in writing, between the parties
hereto with respect to the employment of Executive by the Holding Company. Each
party to this Agreement acknowledges that no representations, inducements,
promises or agreements, oral or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not embodied herein or therein,
and that no other agreement, statement or promise not contained herein or
therein shall be relied upon or be valid or binding. This Agreement may not be
modified or amended by oral agreements, but only by an agreement in writing
signed by the Holding Company on the one hand, and by Executive on the other
hand.

 

(g) In the event of any litigation between Executive and the Holding Company
concerning the rights or obligations of any party under this Agreement, the non-

 

9



--------------------------------------------------------------------------------

prevailing party shall pay the reasonable costs and expenses, including
attorneys’ fees, of the prevailing party in connection therewith.

 

(h) This Agreement shall not be terminated by the Holding Company merging with
or otherwise being acquired by another entity, whether or not the Holding
Company is the surviving entity, or by the Holding Company transferring all or
substantially all of its assets (any such event, an “Acquisition”). In the event
of an Acquisition, the surviving entity or transferee, as the case may be, shall
be bound by and shall have the benefits of this Agreement, and the Holding
Company shall not enter into any Acquisition unless the surviving entity or
transferee, as the case may be, agrees to be bound by the provisions of the
Agreement.

 

(i) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original for all purposes. This Agreement may be executed by
a party’s signature transmitted by facsimile (“fax”), and copies of this
Agreement executed and delivered by means of faxed signatures shall have the
same force and effect as copies hereof executed and delivered with original
signatures. All parties hereto agree that a faxed signature page may be
introduced into evidence in any proceeding arising out of or related to this
Agreement as if it were an original signature page.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

By:   /s/    CHARLES C. MCGETTIGAN            

--------------------------------------------------------------------------------

   

Charles C. McGettigan

Chairman of the Board, Modtech Holdings, Inc

  By:   /s/    EVAN GRUBER            

--------------------------------------------------------------------------------

   

Evan Gruber

CEO, Modtech Holdings, Inc.

 

10